Title: From John Adams to Unknown, 27 April 1777
From: Adams, John
To: UNKNOWN


     
      Philadelphia April 27th. 1777 Sunday
     
     I think it is Montesqueiu, who, Somewhere observes, that the English of Charles’s days were perpetually bewildered in their Pursuit of a Republic, for being themselves extreamly corrupt, they Sought, in vain for that pure and disinterested Principle upon which, alone, a Commonwealth can Stand.
     The Principle of Republican Government, is as little understood in America, as its Spirit is felt. Ambition in a Republic, is a great Virtue, for it is nothing more than a Desire, to Serve the Public, to promote the Happiness of the People, to increase the Wealth, the Grandeur, and Prosperity of the Community. This, Ambition is but another Name for public Virtue, and public Spirit. But the Ambition which has Power for its object, which desires to increase the Wealth, the Grandeur, and the Glory of an Individual, at the Expence of the Community, is a very heinous Vice.
     What Shall We Say of Oliver Cromwell? What Shall We Say of others, his Coadjutors? Can We Say, that they were actuated by a Love of the Public? Were they not governed by Selfish Motives? I make no Scruple to confess that I think Oliver, totally destitute of the Republican Principle of public Virtue. He thought himself honest, and Sincere. So did Balaam, when he asked Leave to curse Israel. There never was a greater self deceiver than Oliver Cromwell. The Man after Gods own Heart, to whom Nathan Said Thou art the Man, deceived himself, in the Same manner. How sincere was he, when he felt such honest Indignation against the Man, who had taken his poor Neighbours Lambs.
     We, in America, are So contaminated, with the Selfish Principles of Monarchy, and with that bastard, corrupted Honour, that Monarchy inspires, that We have no Idea, no Conception, no Imagination, no Dream, of the Passions and Principles, which Support Republics. What will become of Us? God knows.
     The Commissary General, this Evening related me an Anecdote, which gave me great Spirits as it seemed an Evidence that Integrity was not lost out of the World.
     He Said that in comparing his Accounts he missed Seventy Pounds, and puzzled himself a long Time, to no Purpose to discover, where it could be gone. For several Months he had given it up, as lost and unaccountable. At last Coll Cary of Bridgwater, of whose military Abilities, I have no Opinion, came to him and told him, that after he went home from Cambridge where he had commanded a Regiment of Militia, he paid off, every Bill, and had Seventy Pounds left. He recollected that he had received no Money but from the Commissary General, and therefore that he must have received too much. This accounted for the Commissarys Loss. Here was Integrity. If all Americans, were Carys, We should be fit for a Republic. But, how many Carys have We? I am afraid to Say how few I think We have.
    